TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2019



                                      NO. 03-19-00684-CV


                         Fry Sons Ranch, Inc. and James Andy Fry,
            Individually and as Sole Director of Fry Sons Ranch, Inc., Appellants

                                                 v.

   Joseph Nathan Fry, Press Allen Fry, and Edward Heath Fry, All Individually and as
       Representatives and Majority Shareholders of Fry Sons Ranch, Inc., and as
                Beneficiaries of The Press Fry Family Trust, Appellees




       APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on September 13, 2019.

Having reviewed the record, the Court holds that appellants have not prosecuted their appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.